 

EXHIBIT 10.1  

 

AGREEMENT BETWEEN ORCHESTRA MEDICAL VENTURES, LLC AND CORBUS

PHARMACEUTICALS HOLDINGS, INC.

 

THIS AGREEMENT is made as of this 20th day of September 2016, by and between
Orchestra Medical Ventures, LLC, a Delaware limited liability company
(“Orchestra”) and Corbus Pharmaceuticals Holdings, Inc., a Delaware corporation
(“Corbus”).

 

WHEREAS, Orchestra is a healthcare investment management firm capable of
providing consulting and advisory services to Corbus.

 

NOW THEREFORE, in consideration of the mutual covenants of the parties set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Term & Obligations The term of this Agreement shall be for six (6) months
from the date hereof. This Agreement may be extended by mutual agreement of the
parties. During the term of this Agreement, Orchestra shall provide a variety of
consulting and advisory services to Corbus relating principally to identifying
and evaluating strategic relationships, licensing opportunities, and business
strategies.

 

2. Consideration to Consultant During the term of this Agreement, Corbus shall
provide cash compensation to Orchestra in an aggregate amount of $100,000,
payable in equal installments, monthly in advance, with the first payment to be
made on October 1, 2016. In addition, as previously approved by Corbus’
Compensation Committee, effective as of September 16, 2016, Corbus shall provide
an equity incentive award to Orchestra consisting of options to purchase 50,000
shares (the “Option Shares”) of the Company’s common stock, par value $0.0001
per share (the “Option Award”) pursuant to the Company’s 2014 Equity
Compensation Plan (the “Plan”). The Option Award shall be made in accordance
with the terms of the Plan and fifty percent (50%) of the Option Shares will
vest on the three (3) month anniversary of the date of grant of the Option Award
with the remainder of the Option Shares vesting on the six (6) month anniversary
of the date of grant of the Option Award.

 

3. Independent Contractor Status The parties intend for the relationship between
Corbus and Orchestra to be that of an independent contractor. Orchestra shall be
responsible for all income and other taxes imposed on Orchestra under applicable
law by reason of any of the payments made by Corbus and its affiliates pursuant
to this Agreement.

 

4. Confidential Information

 

  i) Corbus Information. At all times during the term of this Agreement and
thereafter, Orchestra and its officers, directors and affiliates shall hold in
strictest confidence, and not use, except for the benefit of Corbus and its
affiliates, or disclose to any person, firm or corporation without written
authorization of the Board of Directors of Corbus, any Confidential Information
of Corbus or its affiliates. “Confidential Information” means any proprietary
information, technical data, trade secrets or know-how of Corbus and its
affiliates, including, but not limited to, research, product plans, products,
services, customer lists and customers, markets, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances or other business
information disclosed to Orchestra by Corbus or its affiliates either directly
or indirectly, in writing, orally, by drawings, or by observation of parts or
equipment. Confidential Information does not include any of the foregoing items
that have become publicly known and made generally available through no wrongful
act of Orchestra or of others who were under confidentiality obligations as to
the item or items involved.

 

   

   

 

  ii) Consultant’s Information. At all times during the term of this Agreement
and thereafter, Corbus and its other consultants, directors, investors and
affiliates, shall hold in strictest confidence, and not use, or disclose to any
person, firm or corporation without written authorization of Orchestra any
Confidential Information of Orchestra. Thus, “Confidential Information” also
means any proprietary information, technical data, trade secrets or know-how of
Orchestra, including, but not limited to, research, product plans, products,
services, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
or other business information disclosed to Corbus and its other consultants,
directors, investors and affiliates, by Orchestra either directly or indirectly,
in writing, orally, by drawings, or by observation of parts or equipment.
Confidential Information does not include any of the foregoing items that have
become publicly known and made generally available through no wrongful act of
Corbus or of others who were under confidentiality obligations as to the item or
items involved.

 

5. Separability of Terms Each obligation and consideration in this Agreement is
separately enforceable and the parties’ requirements to perform these
obligations are separate and independent. In the event any provision, paragraph
or clause either lapses in its terms or becomes unenforceable for any reason all
remaining provisions, paragraphs or clauses shall remain in full force and
effect.

 

6. Notices All notices or other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally, by recognized
overnight courier marked for overnight delivery, or by registered or certified
mail, postage prepaid, address as follows:

 

If to Orchestra, to:

 

David Hochman

Managing Partner

Orchestra Medical Ventures, LLC

150 Union Square Drive

New Hope, PA 18938

E-mail: dhochman@orchestramv.com

 

  -2- 

   

 

or at such other address at which Orchestra may from time to time maintain its
principal executive offices.

 

If to Corbus, at:

 

Yuval Cohen, PhD

Corbus Pharmaceuticals Holdings, Inc.

100 River Ridge Drive, Suite 103

Norwood, MA 02062

E-mail: ycohen@corbuspharma.com

Telephone: (617) 963-0102

 

or at such other address at which Corbus may from time to time maintain its
principal executive offices.

 

All such notices and communications shall be effective, or if sent by nationally
recognized overnight courier service, one business day after delivery to such
courier service marked for overnight delivery, or, if mailed, when received, or
if e-mailed upon confirmation of receipt.

 

7. Applicable Law This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without reference
to or application of any conflicts of laws principles.

 

8. Counterparts This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

So Accepted and Agreed:

 

ORCHESTRA MEDICAL VENTURES, LLC         By: /s/ David Hochman      David
Hochman, Managing Partner  

 

CORBUS PHARMACEUTICALS HOLDINGS, INC         By: /s/ Sean Moran     Sean Moran,
Chief Financial Officer  

 

  -3- 

   

 

 

